OPINION — AG — ** LEVIES — INDIGENT ** IN VIEW OF THE PROVISIONS OF 19 O.S. 790 [19-790] WHICH AS NO PERSON MAY BE ADMITTED TO A COUNTY HOSPITAL AS AN INDIGENT PATIENT UNLESS CERTIFIED TO BE SUCH BY THE BOARD OF COUNTY COMMISSIONERS OF SUCH COUNTY, AND THE EXPENSE OF THE TREATMENT AND CARE OF INDIGENT PATIENTS IN A COUNTY HOSPITAL MAY BE PAID ONLY FROM AN UNEXPENDED BALANCE OF AN ITEM OF APPROPRIATION FOR SUCH PURPOSE IN THE COUNTY'S BUDGET FOR MAINTENANCE OF THE POOR ; AND THAT, THEREFORE, AN APPROPRIATION FOR THE COUNTY HOSPITAL FUND TO SUPPLY FUNDS FOR A COUNTY CHARITY PATIENTS, AS PROVIDED FOR IN 19 O.S. 786 [19-786], IS 'NOT' AUTHORIZED BY LAW. (EXPENDITURE, POOR PERSONS, LEVY, TREATMENT, BOARD OF CONTROL, TREATMENT) CITE: 19 O.S. 786 [19-786], 19 O.S. 790 [19-790] [19-790], 62 O.S. 331 [62-331] (JAMES C. HARKIN)